Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which thepatent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al. (US Pub. 2021/0264237).
Regarding independent claims 1, 5 and 6, KIM discloses a common storage management device for a system including a common storage and at least one computer connected with each other by a closed network, the at least one computer including one computer configured to communicate with an outside, the at least one computer storing a plurality of applications configured to communicate with each other, the plurality of applications being configured to write and read data in the common storage, the common storage management device comprising: 
at least one processor configured to 
manage a reservation and a release of a storage space of the common storage in response to a request from the plurality of applications (Fig.10 and [0087]: The electrical device 100 may determine whether to release allocation of layers stored in the electrical device 100 based on the priority table PT), 
assign a releasing priority to each storage space of the common storage that is reserved, and instruct to release the storage space with highest releasing priority when the plurality of applications request to reserve the storage space for the data and free storage space is insufficient for reserving the storage space for the data (Fig.10 and [0087]: when it is determined that the storage space is insufficient, the electrical device 100 may release the allocation of layers having low priorities from among the layers already stored. The electrical device 100 may delete, from the priority table PT, the priority information corresponding to the layer group of which the allocation is released. When the layer group forming the neural network is stored in the external server (200 of FIG. 10) instead of the electrical device 100, the priority table PT may not include the priority information of the layer group stored in the server (200 of FIG. 10).).
Regarding claim 2, KIM teaches wherein the at least one processor is configured to assign a static releasing priority, as the releasing priority, based on at least one of a property of the data or a volume of the storage space required for the data (Fig.11 and [0086]: When the neural network reconstruction operation of the neural network reconstruction module 140 of FIG. 2 is completed, a priority table PT, which includes information regarding a priority of each layer group forming the neural network, may be generated. The priorities of the layer groups may be determined based on whether the layer groups are included in the sharing layer group, the number of times the neural networks are operated, and the like. Priority determination criteria are not limited to the above examples, and the priorities may be determined based on various pieces of information. The electrical device 100 may update the priority table PT whenever a calculation using the neural network is performed to maintain the accuracy of the priority table PT.).
Regarding claim 3, KIM teaches wherein the at least one processor is configured to determine the storage space to be released based on the releasing priority and a dynamic condition including at least one of an order of the request or a volume of current free storage space of the common storage ([0080] After the reconstruction of the neural network of the electrical device 100, the sharing layer group may be stored only once, and thus, the efficiency of the storage space of the electrical device 100 may increase. Due to the layer added during the reconstruction of the neural network, the efficiency increase in the storage space may be partly reduced, but a storage space (that is, the storage space of FIG. 9 assigned to the groups A′, B′, C′, A″, and B″), which decrease due to the sharing layer group, is greater than a storage space (that is, the storage space of FIG. 9 assigned to the groups A2, B2, C2, A3, and B3), which increases due to the added layer. Thus, the overall efficiency of the storage space of the electrical device 100 may increase.).
Regarding claim 4, KIM teaches wherein when there are multiple requests to reserve the storage space that have not been processed, the at least one processor assigns reserving priorities to the requests based on a condition including at least one of an order of the requests, a volume of the storage space required for the data, a property of the data, or a volume of current free storage space of the common storage, and process the requests in order of the reserving priority (0078]: Referring to FIGS. 5, 6, and 9, before the reconstruction of the neural network, because the (first to third) neural networks NN1 to NN3 do not include the layer group that overlap, the electrical device 100 may store all layer groups forming the (first to third) neural networks NN1 to NN3 in the storage space. For example, referring to FIG. 9, the electrical device 100 may store, in the storage space, all layer groups (the groups A, B, C, and D) forming the first neural network NN1, all layer groups (the groups A′, B′, C′, and E) forming the second neural network NN2, and all layer groups (the groups A″, B″, and F) forming the third neural network NN3.).

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135